                 Case 1:20-mj-00142-TCB-RDA Document 1 Filed 04/24/20 Page 1 of 1 PageID# 1



                                                   81,7('67$7(6',675,&7&2857
                                                                                        IRUWKH
                                                                    (DVWHUQ'LVWULFWRI9LUJLQLD
                                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                          8QLWHG6WDWHV RI $PHULFD
                                     Y
                                                                                                                0-
                                                                                                      &DVH 1R 
                  &+5,6723+(5 -2+1 '$9,6 -5
                             DQG
                    .(1<$ '25,7$ -2+1621


                                    Defendant(s)


                                                                 &5,0,1$/&203/$,17
                ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKH GDWH V RI                          6HSWHPEHU                           LQWKH FLW\FRXQW\RI                       3ULQFH :LOOLDP
                     (DVWHUQ
LQ WKH                            9LUJLQLD
                                                 'LVWULFWRI      WKHGHIHQGDQW V YLRODWHG

                    Code Section                                                                         Offense Description
 86&   F  $ DQG                                                            .QRZLQJO\ SRVVHVVLQJ D ILUHDUP LQ IXUWKHUDQFH RI D GUXJ
                                                                                       WUDIILFNLQJ FULPH IRU ZKLFK VKH PD\ EH SURVHFXWHG LQ D FRXUW RI
                                                                                       WKH 8QLWHG 6WDWHV WKDW LV SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH
                                                                                       FRFDLQH D 6FKHGXOH ,, QDUFRWLF FRQWUROOHG VXEVWDQFH LQ YLRODWLRQ
                                                                                       RI  86&   D   DQG DLGLQJ DQG DEHWWLQJ WKH VDPH



                7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
                6HH DWWDFKHG DIILGDYLW



                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                          ZACHARY         Digitally signed by ZACHARY
                 ✔ &RQWLQXHGRQWKHDWWDFKHG VKHHW
                 ޭ                                        MIKKELSON
                                                                          MIKKELSON
                                                                          Date: 2020.04.24 10:18:39 -04'00'

                              5HYLHZHGE\$86$6$86$                                                           Complainant’s signature
                  1DWDVKD 6PDON\ $86$
                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                        =DFKDU\ ' 0LNNHOVRQ $7) 6SHFLDO $JHQW
                                                                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            Printed name and title                                                               Printed name and title
    $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
     WHOHSKRQH                                                                    (specify reliable electronic means)
                                                                                                                                              Digitally signed by John F.
                                                                                                        John F. Anderson Anderson
    'DWH                                                                                                    Date: 2020.04.24 15:34:51 -04'00'
                                                                                                                                  Judge’s signature

    &LW\DQG VWDWH            $OH[DQGULD 9LUJLQLD                                                   +RQ -RKQ ) $QGHUVRQ 86 0DJLVWUDWH -XGJH
                                                                                                                               Printed name and title

              3ULQW                            6DYH$V
                                                6DYH $V                            6SHOOFKHFN
                                                                                     $WWDFK                                                                5HVHW )RUP
                                                                                                                                                              5HVHW
